DETAILED ACTION
This Office Action is in response to the Amendment filed on 07/18/2022. 
In the instant Amendment, claims 2 and 11 have been cancelled. Claims 1, 3-10 and 12-22 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Argument
Applicant's amendment and arguments with respect to independent claims 1 and 10, filed on 07/18/2022, have been considered and are persuasive. Claims 1, 3-10 and 12-22 are now allowable.

Allowable Subject Matter
Claims 1, 3-10 and 12-22 are allowable.
The following is an examiner’s statement of reasons for allowance: 
In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records Greyshock et al. (US 2019/0102965) and Curlander et al. (U.S. 9,174,800).
Regarding claims 1 and 10, the prior arts of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the feature of a tracking module configured to: detect, based on a disturbance in a steady-state image, a first article being transferred from a source pocket of the first tray to a destination slot of the second tray using the captured images; determine, using the captured images, a drop location of the first article in the second tray, wherein the drop location is the destination slot where the first article is dropped in the second tray; transmit the drop location to a remote server; and deactivate the source pocket and the destination slot after the first article is transferred from the source pocket of the first tray to the destination slot of the second tray, wherein the tracking module comprises a camera module to control the camera, and wherein the tracking module is configured to detect the first article being transferred from the source pocket of the first tray to the destination slot of the second tray by monitoring any movement of the first article in the source pocket of the first tray and continuously following the first article from the moment the first article is picked up from the source pocket ofPage 2ACTIVE 66286606v1Attorney Docket No. 139593-016900/US PATENTthe first tray to the moment when the first article is placed into the destination slot of the second tray as cited in claims 1 and 10.

Claims 3-9 and 12-22 are allowed because they depend on allowed claims 1 and 10, respectively, as set forth above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN V NGUYEN/Primary Examiner, Art Unit 2486